DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  line 17 recites “disposed between second location and the third location”, however is grammatically incorrect, without causing indefiniteness, and should recite “disposed between the second location and the third location”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an argon production unit…configured to receive an argon-enriched fluid from the lower-pressure column” in claim 14, wherein “unit” is the place holder, coupled with the function of “argon production” and “configured to receive an argon-enriched fluid from the lower pressure column”, without being modified by sufficient structure to perform the function.  Applicant’s disclosure does not explicitly disclose what structure is to be interpreted as the argon production unit, thereby not establishing the metes and bounds of the claim, leading to indefiniteness under 35 U.S.C. 112(b) and lack of written description under 35 U.S.C. 112(a). Paragraph 0014 and 0015 discusses an argon production unit without assigning assign any structure to it.  Further, paragraph 0025 recites “In the normal mode of operation, argon-enriched fluid 1 is withdrawn from lower-pressure column 20 and introduced to argon column 10, which is configured to purify argon from oxygen, thereby producing an argon-enriched liquid at the top of the argon column. This argon-enriched liquid can be withdrawn from the argon column at outlet point A and transported via line 2 through open valve 17 and to unit 40, which can be either liquid argon storage or a second argon column should further purification be needed.”, however does not explicitly state what structure is included in an argon production unit, it being inappropriate to speculate which structures are or are not part of an argon production unit.  Without bringing limitations from the specification in to the claims, and giving the term it’s broadest reasonable interpretation, the argon production unit will be met by any structure which processes or is used for processing argon.
“means for switching from the first mode of operation to the second mode of operation”, wherein “means” is the place holder, coupled with the functional language “for switching from the first mode of operation to the second mode of operation”, without providing sufficient structure to perform the function.  Paragraph 0016 of the Applicant’s specification recites “the means for switching from the first mode of operation to the second mode of operation a mixing valve”, which is not grammatically correct, but is understood that the means for switching is the mixing valve.  Therefore, for purposes of examination, in view of Applicant’s disclosure as best understood by the Examiner, the means will be interpreted as a mixing valve and its equivalents, such as a valve which allows for mixing of two fluids to occur.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 15-17 are rejected for being dependent on claim 14.

Claim 14 recites the limitation “an argon production unit”, which invokes 35 U.S.C. 112(f), as discussed above in the “claim interpretation” heading, however Applicant’s disclosure lacks written description for what structure is to be interpreted as the argon production unit for establishing the metes and bounds of claim 14.  Paragraphs 0014 and 0015 recites “argon production unit” however is absent explicit structure to be interpreted as the argon production unit, thereby establishing the scope of the invention to which the Applicant’s metes and bounds can be set.  Paragraph 0025 discloses what appears to be the structure that could be considered the argon production unit (argon column 10 and second argon column or liquid argon storage 40), however the specification does not appear to explicitly recite that this is the sole structure to be used for interpretation.  Therefore without bringing the specification in to the claims or speculating the metes and bounds, giving the term it’s broadest reasonable interpretation, the argon production unit will be examined as any structure which processes or is used for processing argon, thereby expediting prosecution.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10 and 14-17 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 15-17 are rejected for being dependent on claim 14.  

Claim 6 recites the limitation “wherein the method is switched from the first mode of operation to the second mode of operation by closing an argon production valve and opening a second valve”, which is indefinite for being unclear if the second valve is closed in the first mode or not, or if the second valve opens further.  Paragraph 0026 recites “During normal operation, it is preferable to have no flow of the argon-enriched liquid from the argon column 10 to the lower-pressure column 20. In the embodiment shown in Figure 1, this can be accomplished by keeping mixing valve 15 closed while valve 17 is left fully open, thereby allowing full transport of the argon-enriched liquid from the argon column 10 to the unit 40.”, therefore, for purpose of examination, to establish the metes and bounds of the claims for examination, the limitation will be examined as “wherein the method is switched from the first mode of operation to the second mode of operation by closing an argon production valve and opening a closed second valve for mixing the argon-enriched liquid with the nitrogen-enriched liquid”.

Claim 10 is indefinite for depending from itself thereby being unclear what claim it should depend from.  Since there is only one previous method claim, claim 9, claim 10 will be examined as depending from claim 9.

Claim 14 recites the limitation “an argon production unit”, which invokes 35 U.S.C. 112(f), as discussed above in the “claim interpretation” heading, however is indefinite for being unclear what explicit structure the argon production unit is to be interpreted as for establishing the metes and bounds of claim 14, due to a lack of written description.  Paragraphs 0014 and 0015 recites “argon production unit” however is absent explicit structure to be interpreted as the argon production unit, thereby establishing the scope of the invention to which the Applicant’s metes and bounds can be set.  Paragraph 0025 discloses what appears to be the structure that could be considered the argon production unit (argon column 10 and second argon column or liquid argon storage 40), however is unclear that this is the sole structure to be used for interpretation.  Therefore without bringing the specification in to the claims or speculating the metes and bounds, giving the term it’s broadest reasonable interpretation, the argon production unit will be examined as any structure which processes or is used for processing argon, thereby expediting prosecution.

Claim 17 recites the limitation “wherein the mixing valve is configured to adjust the flow rate of the argon-enriched liquid such that the resulting mixed fluid that has a sufficiently reduced density…” which lacks antecedent basis for the term “the resulting mixed fluid” and is indefinite for being unclear what resulting mixed fluid Applicant is referencing.  Furthermore, the claim is written in a way such that it appears that once the argon-enriched liquid flow through mixing valve it is a mixed fluid, but actually not until it is mixed with the liquid nitrogen. Therefore, to clearly define the metes and bounds of the claim, in view of the Applicant’s disclosure, as best understood by the Examiner, the limitation will be examined as “wherein the mixing valve is configured to adjust the flow rate of the argon-enriched liquid to be mixed with the liquid nitrogen stream resulting in a mixed fluid that has reduced density…”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Bussy et al. (US 6,269,659), hereinafter referred to as De Bussy, in view of Ha et al. (US 2011/0146344), hereinafter referred to as Ha, and in further view of Rohde et al. (US 5,019,145), hereinafter referred to as Rohde.

Regarding claim 1, De Bussy teaches a method for operating an air separation plant (Fig. 5) having a higher-pressure column (8), a lower- pressure column (9), and an argon column (comprising impure argon production column 3 and condenser 20), the air separation plant having a first mode of operation (normal operation, see Case 1 in Table 1 in column 6, lines 25-47) and a second mode of operation (operation when argon supply requirements decrease; see column 6, lines 8-15, “When the argon supply requirements decrease, for example for constant oxygen supply requirements, the argon extraction yield p at the outlet of the column 3 necessary to meet these reduced requirements is less than po. However, the extraction yield is maintained at the value po and the excess argon thus extracted at the outlet of the impure-argon production column 3 is sent back into the residue line 33 via the branch line 48.”; This covers cases 2B and 3B), the method comprising the steps of: 
withdrawing an argon-enriched fluid (by way of line 16) from the lower-pressure column and introducing said argon-enriched fluid to the argon column (where line 16 connects to argon column 3); 
withdrawing an argon-enriched liquid (argon-enriched liquid leaving condenser 20) from a first location (where line19 leaves condenser 20) 
withdrawing a liquid nitrogen stream (annotated by Examiner in Figure 1) from a third location (annotated by Examiner in Figure 1) of the higher-pressure column and introducing the liquid nitrogen stream, after expansion in a valve (30), to a second location (annotated by Examiner in Figure 1) of the lower-pressure column, wherein the second location is at a higher than the third location elevation (annotated Figure 1 by the Examiner, the second location is higher up than the third location since the column is in a vertical orientation); 
wherein during the first mode of operation, the method further comprises the step of sending the argon-enriched liquid (at junction 49, through expansion valve 21) withdrawn from the first location to a fourth column (pure argon production column 4) configured to further refine the argon-enriched liquid (argon rich liquid “ArL” in line 45), wherein during the second mode of operation, the method further comprises the steps of mixing the argon-enriched liquid from the first location with the liquid nitrogen stream at a mixing location (location 50) to form a mixed fluid (fluid which is expanded by expansion valve 30) and then introducing the mixed fluid to the second location (Figure 1 annotated by the Examiner where the mixed fluid leaving expansion valve 30 enters at the second location), wherein the mixed fluid is introduced to the second location without the use of a pump (Fig. 5, no pump is shown in lines 19, 48, from point 50 to the second location).  


    PNG
    media_image1.png
    849
    1299
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 5 of De Bussy.

De Bussy does not teach wherein the withdrawing of the argon-enriched liquid is from a first location of the argon column, but instead from the condenser 20. Relevantly, De Bussy teaches a single overhead condenser 20 integral with the argon column 3.

Ha teachesthe general concept of integrating two overhead condensers (31 and 33), of a separation plant (Fig. 3) in to a single column (30) thereby saving space in a horizontal direction.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the condenser 20 of De Bussy to be integral, and overhead the argon column 3’s condenser 12, as similarly taught by Ha, in order to provide the predictable result of saving space in a horizontal direction surrounding the argon column and meeting the limitation of withdrawing the argon enriched liquid from the argon column.

De Bussy does not teach wherein the mixing location is at a lower elevation than the first location.

Rohde teaches an air separation plant (Fig. 1) comprising an argon column (24) fluidly connected to a condenser (28), similar to that of Ha, where argon gas leaving the argon column 24, by way of line 25, is directed to the condenser where argon liquid is delivered by line 40 to fourth column 30 and further purified.  
	Relevantly, Rohde discloses in column 4, lines 15-21, “Because of the great structural height of the crude argon column made according to the invention (about 30m), it is possible to exploit in pipe 40 the hydrostatic potential of the crude argon removed at the head of the crude argon column to generate the pressure needed for the fine purification in a pure argon column 30” thereby teaching that the height of the condenser is a result-effective variable in that it determines the amount of head pressure at the inlet to the fourth column 30, without the use of a pump.

In view of Rohde, the distance below the mixing location is from the first location is considered a result-effective variable in that controlling the distance the mixing location is below the first location affects pressure at the mixing location, and therefore the flow characteristics (pressure) for mixing with the liquid nitrogen stream from the third location.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to modify the mixing location of De Bussy to be lower than the first location as a matter of routine optimization since it has been held that  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2, De Bussy, as modified, teaches the method as claimed in Claim 1, wherein the step of mixing the argon-enriched liquid further comprises adjusting a flow rate (see Case 3B in Table 1 of column 6) of the argon-enriched liquid (leaving condenser 20) being mixed with the liquid nitrogen stream at the mixing location using a second valve (expansion valve 21 determines the amount of argon-enriched liquid will flow through line 48).  

Regarding claim 3, De Bussy, as modified, teaches the method as claimed in Claim 2, wherein the second valve (21) is disposed between the first location and the mixing location (see annotated Figure 1 by the Examiner, where at location 49, where second valve 21 is, is located between the first and second locations.  

Regarding claim 5, De Bussy, as modified, teaches the method as claimed in Claim 1, wherein the method is switched from the first mode of operation to the second mode of operation upon a determination that a reduction in liquid argon is desired (“when the argon supply requirements decrease”, column 6, lines 8-15, “When the argon supply requirements decrease, for example for constant oxygen supply requirements, the argon extraction yield p at the outlet of the column 3 necessary to meet these reduced requirements is less than po. However, the extraction yield is maintained at the value po and the excess argon thus extracted at the outlet of the impure-argon production column 3 is sent back into the residue line 33 via the branch line 48.”).
	The applicant is reminded that in a method claim the steps following and/or dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. 
It is noted that the recitation(s) following the term "if", “when” and “upon determining” are merely conditional limitations, and do not clearly set boundaries to the claims. For instance, if the same method is performed and the condition is never reached (i.e. the reduction in liquid argon is not desired), the method will not be required to meet the recitation of “wherein the method is switched from the first mode of operation to the second mode of operation upon a determination that a reduction in liquid argon is desired".
  

Regarding claim 7, De Bussy, as modified, teaches method as claimed in Claim 1, wherein the liquid nitrogen stream is mixed with the argon-enriched liquid in an amount sufficient (the amount when liquid nitrogen stream leaving the third location when it is mixed with argon-enriched liquid at point 50 and flows through expansion valve 30) is mixed with the argon-enriched liquid to lower the density (capable of occurring since, unless the liquids have the same density, they will always average out when combined such that the density is lower than the higher of the two liquid nitrogen and argon-enriched liquid streams) of the mixed fluid thereby allowing the mixed fluid to move from the mixing location to the second location without the use of the pump.  

Regarding claim 8, De Bussy, as modified, teaches the method as claimed in Claim 1, wherein the lower-pressure column is surmounted on the higher pressure column (lower-pressure column 9 is on top of higher pressure column 8 in Fig. 5) and the lower-pressure column and the higher-pressure column share a common condenser/reboiler (10).  

Regarding claim 14, De Bussy teaches air separation plant (Fig. 5) configured to operate in a first mode of operation (normal operation, see Case 1 in Table 1 in column 6, lines 25-47) and a second mode of operation (operation when argon supply requirements decrease; see column 6, lines 8-15, “When the argon supply requirements decrease, for example for constant oxygen supply requirements, the argon extraction yield .rho. at the outlet of the column 3 necessary to meet these reduced requirements is less than .rho.sub.o. However, the extraction yield is maintained at the value .rho.sub.o and the excess argon thus extracted at the outlet of the impure-argon production column 3 is sent back into the residue line 33 via the branch line 48.”; This covers cases 2A,2B,3A and 3B), the apparatus comprising: 
a double column system (comprising 8 and 9) having a higher-pressure column (8) surmounted by a lower-pressure column (9), wherein a second location (annotated by Examiner in Figure 1) of the lower-pressure column is configured to receive a liquid nitrogen (“LP” which is impure nitrogen liquid, column 8, lines 23-30, “According to the example in FIG. 5, the liquid argon from the condenser 20 is sent to the point 50 where it is mixed with impure nitrogen (lower depleted liquid) withdrawn from the medium-pressure column 8 at an intermediate level and sent into the line 133.”) stream from a third location (annotated by Examiner in Figure 1) of the higher-pressure column following expansion in a valve (30); 
an argon production unit (comprising first argon column 3 and argon condenser 20) in fluid communication with the lower-pressure column, wherein the argon production unit is configured to receive an argon-enriched fluid (argon-enriched fluid within line 16) from the lower-pressure column, wherein the argon production unit is configured to operate at a lower pressure than the lower-pressure column (since the argon-enriched fluid flows, by line 16, from the lower pressure column 9 to the argon column 3, this can only be done if the pressure within column 9 is higher than in column 3, therefore argon column 3 is configured to operate at a lower pressure than the lower-pressure column); 
wherein during the first mode of operation, the argon production unit is configured to using line 19 and line in which valve 21 is in) transfer liquid argon to a liquid storage tank (liquid argon is stored in the bottom of column 4 in section 14), wherein during the second mode of operation, a first location of the argon production unit (annotated by Examiner in Figure 1) is configured to be in fluid communication with a mixing location (50), such that the air separation plant is configured to mix an argon-enriched fluid (liquid argon from condenser 20) from the argon production unit with the liquid nitrogen stream from the higher-pressure column at the mixing location (column 8, lines 23-30, “According to the example in FIG. 5, the liquid argon from the condenser 20 is sent to the point 50 where it is mixed with impure nitrogen (lower depleted liquid) withdrawn from the medium-pressure column 8 at an intermediate level and sent into the line 133.”) , wherein the mixing location is disposed between second location and the third location (see in annotated Figure 1 by the Examiner where mixing location 50 is between the second and third location fluidly), wherein the apparatus further comprises an absence of a pump (notice in annotated Figure 2 by the Examiner, there is no pump disposed between the first and second location) disposed between the first location and the second location.  

De Bussy does not teach wherein the mixing location is at a lower elevation than the second location and the first location.

Rohde teaches an air separation plant (Fig. 1) comprising an argon column (24) fluidly connected to a condenser (28), similar to that of Ha, where argon gas leaving the argon column 24, by way of line 25, is directed to the condenser where argon liquid is delivered by line 40 to fourth column 30 and further purified.  
	Relevantly, Rohde discloses in column 4, lines 15-21, “Because of the great structural height of the crude argon column made according to the invention (about 30m), it is possible to exploit in pipe 40 the hydrostatic potential of the crude argon removed at the head of the crude argon column to generate the pressure needed for the fine purification in a pure argon column 30” thereby teaching that the height of the condenser is a result effective variable in that it determines the amount of head pressure at the inlet to the fourth column 30, without the use of a pump.

Therefore, in view of Rohde, the distance below the mixing location is from the first location is considered a results effective variable in that controlling the distance the mixing location is below the first and second location affects pressure at the mixing location, and therefore the flow characteristics (pressure) for mixing the argon enriched liquid with the liquid nitrogen stream from the third location.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to modify the mixing location of De Bussy to be lower than the second and first location as a matter of routine optimization since it has been held that  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 15, De Bussy, as modified, teaches the apparatus as claimed in claim 14, further comprising means for switching (using expansion valve 21 in which valves are known to be opened or closed to control pressure drop across the valve) from the first mode of operation to the second mode of operation (See column 6, Table 1, Case 1 vs Case 3B, where no ArL (argon liquid) is produced in Case 3B). Naturally, by the means for switching (expansion valve 21) opening or closing an amount will control how much argon-enriched liquid is sent to line 48 to be mixed with the liquid nitrogen stream.

Regarding claim 16, De Bussy, as modified, teaches the apparatus as claimed in Claim 15, wherein the means for switching from the first mode of operation to the second mode of operation a mixing valve (expansion valve 21 is considered a mixing valve since depending on its openness will determine how much argon-enriched liquid is mixed with the liquid nitrogen stream), wherein the mixing valve is configured to adjust a flow rate of the argon-enriched liquid (by opening and closing of expansion valve 21, determines the flow rate of the argon-enriched liquid flowing in to line 48 from point 49) mixed with the liquid nitrogen stream.  

Regarding claim 17, De Bussy, as modified, teaches the apparatus as claimed in Claim 16, wherein the mixing valve is configured to adjust the flow rate of the argon-enriched liquid (by opening and closing of expansion valve 21, determines the flow rate of the argon-enriched liquid flowing in to line 48 to be mixed at mixing location 50)
to be mixed with the liquid nitrogen stream resulting in a mixed fluid  (fluid formed at mixing location 50) such that the resulting mixed fluid has a reduced density (the density of the mixed fluid has a reduced density for flowing to the second location as shown in Fig. 5 without the use of a pump) as compared to the argon-enriched liquid such that the mixed fluid can move from the mixing location to the second location without the use of the pump (as evidenced by the mixed fluid flowing in to the second location of the lower pressure column..

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claim 2).
   Claim 6, which is similar to claim 4, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 4 and 6. There are no prior art teachings that would otherwise supplement or substitute the teachings of De Bussy to arrive at the claimed invention. The prior art fails to teach the method of claim 4, wherein the step of mixing the argon-enriched liquid further comprises adjusting a flow rate of the argon-enriched liquid sent from the first location of the argon column to the liquid storage tank or to the fourth column using an argon production valve” and the method of claim 6 wherein “wherein the method is switched from the first mode of operation to the second mode of operation by closing an argon production valve and opening a closed second valve for mixing the argon-enriched liquid with the nitrogen-enriched liquid”.
De Bussy discloses that in the second mode of operation no liquid argon (ArL) is produced, however is silent on how no enriched argon ceases to flow towards the second argon column 4 (See Table I in column 6, Case 3B interpreted as the second mode of operation, when no liquid argon “ArL” is produced).  One of ordinary skill in the art would render that valve 21, an expansion valve, can be closed to prevent flow to the second argon column.
Although other prior art teachings, such as Yoshino (US 4,732,595) provides support for a closable expansion valve (20), according to the amount of liquefied air in the bottom of column 15 (see column 3, lines 9-13) thereby controlling flow through the expansion valve (as well as pressure drop), neither of said teachings provide support or motivation for the method of claim 4, “wherein the step of mixing the argon-enriched liquid further comprises adjusting a flow rate of the argon-enriched liquid sent from the first location of the argon column to the liquid storage tank or to the fourth column using an argon production valve” and the method of claim 6 wherein “wherein the method is switched from the first mode of operation to the second mode of operation by closing an argon production valve and opening a closed second valve for mixing the argon-enriched liquid with the nitrogen-enriched liquid” The intended purpose and operating principles of De Bussy require the specific arrangement of branch line 48 being open for recovering refrigerating energy of argon, extracted in excess, from the argon production column (3) for use in heat exchangers 24 and 25 (column 7, lines 17-23). However, one of ordinary skill in the art would recognize that any modifications De Bussy to arrive at the claimed invention would be based on improper hindsight, and would render De Bussy inoperable for its intended purpose, since De Bussy is concerned with capturing refrigeration from the argon enriched liquid as previously discussed. Assuming arguendo, rearranging a second valve in line 48 of De Bussy would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing the various modes of operation (i.e. opening and closing the second valve), as currently described therein. For instance, rearranging a second valve to be located in line 48 of De Bussy would consequently require completely rearranging the control scheme of when to open and close, as well as what metrics are used, for controlling the second valve and most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s).


Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Claims 10-13 are allowable for depending from claim 9.
The closest prior art of record, De Bussy, teaches a method (using Fig. 5) for transferring (by way of line 133; see column 8, lines 23-30, “According to the example in FIG. 5, the liquid argon from the condenser 20 is sent to the point 50 where it is mixed with impure nitrogen (lower depleted liquid) withdrawn from the medium-pressure column 8 at an intermediate level and sent into the line 133.”) a first fluid (LP which is impure nitrogen liquid; see column 8, lines 23-26) from a first column (medium pressure column 8) to a second column (low pressure column 9), 
wherein the first column is at a lower operating pressure than the second column pressure (medium pressure column operates at 6 bar absolute while column 9 operates at slightly above 1 bar absolute; see column 3, lines 66-67 and column 4, lines 1-4), the method comprising the steps of: 
withdrawing the first fluid from a first location (annotated by Examiner in Figure 2) of the first column; 
mixing the first fluid with a second fluid (liquid argon from condenser 20; see column 8, lines 23-28) at a mixing location (50) to form a mixed fluid (fluid downstream of mixing location 50 and conveyed towards expansion valve 30), wherein the second fluid has a lower density than the first fluid; and 
introducing the mixed fluid to a second location (annotated by Examiner in Figure 2) that is at a top portion (annotated by Examiner in Figure 2) of the second column, wherein the second location is at a higher elevation (elevation of second location in annotated Figure 2 is higher than the first location) than the first location, wherein the mixed fluid is introduced to the second location without the use of a pump (there is no pump shown in line 133).  


    PNG
    media_image2.png
    833
    1213
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 5 of De Bussy.

The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 9. There are no prior art teachings that would otherwise supplement or substitute the teachings of De Bussy to arrive at the claimed invention. The prior art fails to teach the arrangement of the mixing location being “at a lower elevation than the first location …, wherein the second fluid has a lower density than the first fluid” as claimed. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale  for changing the configuration mixing location to be at a lower elevation than the first location to arrive at the claimed invention, the reliance on said rationale is admonished  by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. by choosing different types and/or configurations of valves and conduits relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763